Citation Nr: 0123552	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis.

4.  Entitlement to an effective date earlier than May 9, 
2000, for a 40 percent evaluation for lumbosacral strain.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971, with additional service in the National Guard.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, for additional development.  After 
additional development, an August 2000 rating decision 
assigned a 40 percent evaluation to the veteran's lumbosacral 
strain, effective May 2000.  The case is now before the Board 
for final appellate consideration.

The issue of entitlement to service connection for rhinitis 
will be addressed in the remand following this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The January 1982 Board decision denying an evaluation in 
excess of 10 percent for lumbosacral strain is final.  

3.  The May 1986 rating decision denying service connection 
for hearing loss and arthritis is final.  

4.  Evidence added to the record since the May 1986 rating 
decision pertaining to the veteran's claim for service 
connection for hearing loss is not duplicative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  Evidence added to the record since the May 1986 rating 
decision pertaining to the veteran's claim for service 
connection for arthritis is cumulative, and when viewed in 
conjunction with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The medical evidence dated prior to May 9, 2000, does not 
demonstrate that the veteran's lumbosacral strain resulted in 
severe limitation of lumbar motion, listing of the whole 
spine, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1986 rating decision 
declining to reopen the veteran's claim for service 
connection for hearing loss is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.156(a) 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Evidence received since the May 1986 rating decision 
declining to reopen the veteran's claim for service 
connection for arthritis is not new and material, and the 
claim is not reopened. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.156(a); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

3.  The criteria for an effective date prior to May 9, 2000, 
for the 40 percent evaluation for lumbosacral strain have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5108, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5295 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran continues to maintain that he incurred hearing 
loss and arthritis, due to noise exposure and physical 
activity, while in the service.  In addition, the veteran 
asserts that the 40 percent evaluation assigned for his 
lumbosacral strain should be effective May 1979.  
Accordingly, a favorable determination is requested.

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim in accordance with the VCAA. 

In this regard, the Board notes that records pertaining to 
both periods of the veteran's service have been obtained from 
official sources; post-service VA treatment records have been 
obtained; and VA examinations have been conducted.  In 
addition, VA has obtained all available private medical 
records identified by the veteran.  

In addition, in an April 1996 statement of the case and an 
August 2000 supplemental statement of the case, the veteran 
was notified of the current laws and regulations pertaining 
to his claims, as well as the evidence required.  There is no 
indication that the veteran did not receive these notices, 
such as their return by the U.S. Postal Service as 
undeliverable. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  Id.  As the 
record has been fully developed as to existing evidence that 
could substantiate the claim, the obligation that VA inform 
the claimant of the respective responsibilities of VA and the 
claimant is moot.  In the circumstances of this case, a 
remand to have the RO apply the new act would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of a result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Accordingly, even though the RO 
denied the appellant's claim before enactment of the VCAA, 
there is no prejudice in the Board's reviewing the claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran was granted service connection for lumbosacral 
strain by a July 1979 rating decision.  The evaluation was 
noncompensable, effective May 1979.  A June 1980 rating 
decision assigned a 10 percent evaluation for this 
disability, effective May 1979.  A January 1982 decision by 
the Board confirmed the 10 percent evaluation.  This decision 
is final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  
The 10 percent evaluation remained in effect until the August 
2000 rating decision assigned a 40 percent evaluation, 
effective May 2000.

In a May 1986 rating decision, the RO denied service 
connection for hearing loss and arthritis.  This rating 
decision is final, as the veteran did not file a notice of 
disagreement within one year of the date he was notified of 
the unfavorable determination.  See 38 U.S.C.A. § 7105(b)(1), 
(c) (West 1991); Person v. Brown, 5 Vet. App. 449, 450 
(1993).  A final decision cannot be reopened and reconsidered 
by the Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).

Evidence of record at the time of the May 1986 rating 
decision included the veteran's DD-214, which showed that he 
was awarded the Combat Infantry Badge.  His service medical 
records from his period of service in 1970 and 1971 are 
negative for complaints, findings, symptoms, or diagnoses of 
arthritis.  They include an entrance audio examination that 
was negative.  The report of a 1970 audio examination shows 
that the veteran had left ear pure tone thresholds at 2000 
Hertz of approximately 35.  His separation report of medical 
history discloses a history of ruptured tympanic membrane in 
the 7th grade, with hearing okay.

Reports of VA examinations in 1979 and 1981 are negative for 
findings or diagnoses of arthritis.  On VA examination in 
January 1986, x-rays of the veteran's shoulder, hands, knees 
and lumbosacral spine showed no abnormality.  The veteran 
complained of intermittent pain in various joints.  
Additional physical examination resulted in a diagnosis of 
arthralgia, multiple joints.  

The report of a March 1986 VA audiological examination 
reveals right ear pure tone thresholds at 500, 1000, 2000 and 
4000 Hertz of zero, 0/0, 5, and zero.  Left ear pure tone 
thresholds at 500, 1000, 2000 and 4000 Hertz were 10, 5/5, 15 
and 25.  Speech recognition ability was 94 percent in each 
ear.  

Evidence added to the record since the May 1986 rating 
decision includes service medical records received from the 
State of Connecticut Military Department.  Some of the 
records are duplicate copies of service medical records from 
the veteran's service in 1970 and 1971.  Additional records 
consist in part of a January 1976 report of entrance medical 
examination, and a January 1976 entrance report of medical 
history.  The medical report reveals right ear pure tone 
thresholds at 500, 1000, 2000, 3000 and 4000 Hertz of 10, 5, 
10, 5, and 5, respectively.  Left ear pure tone thresholds at 
500, 1000, 2000, 3000 and 4000 Hertz were 15, 10, 20, 15, and 
25, respectively.  Both January 1976 reports are negative for 
arthritis.  A 1976 audiologic examination report shows 
elevated readings for the left ear at 4000 Hertz and above.

VA medical records disclosing treatment for various 
conditions were obtained.  They demonstrate that in June 1985 
the veteran complained of difficulty hearing.  Notes referred 
to an audiologic examination, the results of which are not 
provided.  In March 1987, the veteran complained of joint 
pains, early morning stiffness and pain after activity.  X-
rays performed in June 1987 were negative. 

In addition, private records pertaining to hearing loss were 
obtained.  On testing in January 1989, right ear pure tone 
thresholds at 500, 1000, 2000 and 4000 Hertz were 10, 5, 10, 
and 5, respectively.  Left ear pure tone thresholds at 500, 
1000, 2000 and 4000 Hertz were 10, 5, 20, and 40, 
respectively.  Speech recognition ability was 96 percent 
bilaterally.  Several billing forms included diagnoses of 
hearing loss and chronic rhinitis.  

Private records pertaining to the veteran's back were 
obtained.  An August 1989 receipt indicates that the veteran 
had been provided an orthopedic examination.  An undated note 
indicates that the veteran was to undergo an x-ray of the 
lumbar spine.

An April 1994 VA examination provides that the veteran 
complained of joint pains, morning stiffness and pain after 
exertion.  No pertinent findings or diagnosis are provided.

The veteran underwent a VA examination of the spine in March 
1996.  He complained of intermittent localized pain that was 
aggravated by activity.  The veteran identified the area of 
pain as L3-4 on his left side and extending peripherally to 
his flank.  The veteran had no sensory loss and did not 
complain of bowel or bladder dysfunction.  On physical 
examination, there was normal lumbar lordosis without 
paraspinal muscle spasm, or direct spinous tenderness at this 
time.  Range of motion was 90 degrees flexion, 15-20 degrees 
extension, lateral tilt to 30 degrees and 35 degrees of 
truncal rotation in each direction.  These maneuvers appeared 
to the examiner to be carried out in a very fluid motion.  
The veteran had no pathologic reflexes and clonus was 
negative.  Muscle strength testing in the lower extremities 
was 5/5.  Straight leg rasing was noted to be to 80 degrees 
seated and 70 degrees supine, with limitation caused by 
hamstring tightness but not any radicular distribution of 
pain.  There was no sacroiliac or ischial notch tenderness.  
The diagnosis was remote injury to lumbar spine with 
basically a normal clinical examination, but a complaint of 
some intermittent lumbar discomfort.  

The veteran testified during a February 1996 personal hearing 
at the RO that he had not been treated for hearing loss 
within one year of his separation in 1971.  Transcript (T.) 
at p. 3.  He explained that his MOS was infantry and that he 
had spent nine months in Vietnam.  T. at pp. 4-5.  He said 
that he did not notice hearing problems prior to 1985, at 
which point he first sought treatment.  He said that he did 
not have joint pains in service.  He said that he first 
noticed joint pains in 1978 or 1979.  He said that he saw a 
private doctor but did not know his name or address.  The 
veteran said that he experienced current low back pain. T. at 
p. 6.  The veteran said that the pain could be on movement, 
and was aggravated by standing or sitting.  At times it was 
difficult for him to move his back.  Some motions aggravated 
his back but he knew to avoid them.  T. at p. 7.  His 
arthritic pain began in 1978.  He had not had treatment for 
his back since 1991.  T. at p. 8.

The veteran testified during an August 1997 hearing before 
the undersigned Board member.  In general, he noted that he 
had received treatment for his claimed conditions at VA 
medical centers in Newark and East Orange, New Jersey.  

In addition, the veteran specifically asserted that an appeal 
was still pending from the June 1980 rating decision that 
assigned a 10 percent evaluation for his lumbosacral strain.  
T. at p. 6.  The veteran showed insurance forms documenting 
that he had received private treatment for rhinitis and 
hearing loss in 1989.  T. at p. 14.  The veteran said that he 
had arthritis in multiple joints, specifically his hands, 
knees, hips, elbows and fingers.  T. at pp. 25-26.  The pain 
was precipitated by weather changes, such as rain.  It first 
began in 1977 or 1978, in his elbows, shoulders and hands.  
The pain included his joints and muscles.  No medical 
professionals had diagnosed or given him a label for the 
problem, or identified an underlying cause.  T. at p. 26.  
The veteran explained that osteoarthritis was due to the wear 
and tear he experienced while on active duty.  He said that 
no doctors had told him that he had arthritis.  T. at pp. 27-
28.  

The veteran said that he would get low back pain after 
sitting for a long time, which he defined as a matter of 
hours.  T. at p. 28.  Standing for long periods of time also 
could also result in pain.  Bending and even getting out of 
bed could be painful.  The pain was mostly on his left side.  
He treated himself with Tylenol, hot baths and a heating pad.  
T. at p. 29.  The veteran said that because of his low back 
pain, he had been unable to keep his previous job as a meat 
cutter, and now had back pain as a security officer.  The 
meat cutter position had been a better-paying job.  The pain 
increased with activity.  He had not taken time off work due 
to pain.  The pain was not everyday but was intermittent.  T. 
at p. 30.  As a security officer he performed no lifting.  He 
said that sometimes his muscles felt frozen in one place, but 
he was unable to say when that happened because he did not 
keep records of it.  T. at p. 32.  

According to the report of a May 2000 VA spinal examination, 
the veteran complained of intermittent episodes of left sided 
pain, especially on bending, along with weakness in the lower 
back, and feelings of stiffness, fatigue and lack of 
reliability.  On physical examination, the veteran's gait was 
normal.  Straight leg raising was positive at 60 degrees.  
Neurological examination was normal with sensation, reflexes, 
and muscle strength normal throughout.  There was no muscle 
spasm of the lumbosacral spine.  Flexion of 15 degrees was 
possible, with hyperextension of 15 degrees, lateral 
deviation of 20 degrees toward both sides, and rotation of 30 
degrees possible.  An x-ray of the lumbosacral spine was 
negative.  The diagnosis was chronic ligamentous sprain of 
the lumbosacral spine.  

Addressing certain questions raised by the Board's remand, 
the examiner stated that the veteran's service-connected low 
back disability involved only the joints, and not the muscles 
and nerves.  On examination, there was no evidence of 
weakened movement, excess fatigability or incoordination.  
Regarding the veteran's complaints of pain, there was no 
atrophy or fasciculations noted.  There was no objective 
evidence of pain or evidence of disuse or functional 
impairment due to pain.  When the veteran had no pain, he 
appeared capable of performing normal activities.  On flare-
up of his condition, the veteran would have limited 
activities that would approximate 10 degrees of flexion and 
hyperextension of the lumbar spine.  

Analysis

As a preliminary legal matter, the Board notes that in August 
1995 the RO originally decided the veteran's new and material 
evidence claims under a standard which has since been 
overruled by the United States Court of Appeals for the 
Federal Circuit. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Court further addressed this circumstance in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  The RO, 
however, provided the veteran the provisions of 38 C.F.R. 
3.156(a) in an August 2000 supplemental statement of the 
case.  Since the veteran has been provided the correct legal 
standard for new and material evidence and the RO has 
correctly ruled under that standard in a manner that would be 
dispositive of the application to reopen, this case is 
appropriate for Board review without prejudice to the 
claimant.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see 
generally, Hodge v. West, supra.  "New evidence" is that 
which is not cumulative to other evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).

Based on a thorough review of the record, the Board finds 
that the evidence demonstrates that the veteran has submitted 
new and material evidence to reopen his claim for service 
connection for hearing loss.  The private January 1989 
audiologic testing report is new in that it was not of record 
at the time of the May 1986 rating decision.  It is also 
material in that the veteran's left ear pure tone threshold 
of 40 at 4000 Hertz constitutes hearing loss for VA purposes.   
Accordingly, the claim for service connection for hearing 
loss is reopened.  

On the other hand, the Board finds that the preponderance of 
the evidence is against a finding that the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for arthritis.  

Some of the evidence submitted since the May 1986 rating 
decision is in fact new, in that it was not of record at that 
time.  This evidence consists of the 1976 service medical 
records, the VA treatment records received after May 1986, 
medical and billing records from private doctors, an April 
1994 VA examination report, a March 1996 VA examination 
report, the transcript of a February 1996 personal hearing at 
the RO, the transcript of an August 1997 hearing before the 
undersigned Board member, and a May 2000 VA examination 
report.

On the other hand, the newly submitted evidence is not 
material or probative to the issue of entitlement to service 
connection for arthritis.  What was missing at the time of 
the May 1986 rating decision was medical evidence that the 
veteran had arthritis, or that the arthralgia diagnosed on VA 
examination in January 1986 was related to service.  

The newly submitted evidence does not provide such evidence.  
In fact, it does not even demonstrate that the veteran 
currently has arthritis or arthralgia.  The 1976 service 
medical records are negative for complaints, findings, 
symptoms, or diagnoses pertaining to arthritis or arthralgia.  
The VA treatment records received after May 1986 are negative 
for any diagnoses of arthritis or arthralgia.  The 1989 and 
undated records from the veteran's private doctors are 
negative for complaints, findings, symptoms, or diagnoses 
pertaining to arthritis or arthralgia.  The reports of the 
April 1994, March 1996 and May 2000 VA examinations are also 
negative for complaints, findings, symptoms, or diagnoses 
pertaining to arthritis or arthralgia.  The hearing 
transcripts merely set forth the veteran's own beliefs that 
he has arthralgia, claimed as arthritis, due to his military 
service.  The Board does not doubt the veteran's sincere 
belief in the merits of his claim, but his current statements 
are simply cumulative of his previous assertions.  They do 
not constitute medical evidence, since laypersons are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  They are not probative to 
the critical issue of whether he currently has arthritis or 
arthralgia, related to his active service.  

Turning to the veteran's claim for an earlier effective date 
for the 40 percent evaluation for his lumbosacral strain, the 
Board notes that an effective date of an award of increased 
compensation shall be the earliest date at which it is 
ascertainable that an increase in disability has occurred, if 
the claim for an increased rating is received within one year 
from such date; otherwise the effective date is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(2).  

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2). 

According to the criteria for the evaluation of lumbosacral 
strain, a 40 percent evaluation for severe lumbosacral strain 
requires listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Diagnostic Code 5295.  A 40 percent 
evaluation is also warranted for severe limitation of motion 
of the lumbar spine.  Diagnostic Code 5292 (2000).  While a 
40 percent evaluation is also set forth in Diagnostic Code 
5293 (2000) for intervertebral disc syndrome, this diagnostic 
code does not apply to the veteran's low back disability as 
VA examinations have determined that it does not result in 
any neurological involvement.  

Regarding to the veteran's assertion that the 40 percent 
evaluation should be effective in May 1979, the Board finds 
that the January 1982 Board decision confirming the 10 
percent evaluation for the veteran's lumbosacral strain is 
final.  See 38 U.S.C.A. § 7104.  In addition, the record is 
negative for a formal or informal claim for an increased 
evaluation for lumbosacral strain prior to June 8, 1994.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).  
Thus, the relevant appeal period for this claim begins June 
8, 1994 (one year prior to the date of receipt of the claim).  
An effective date prior to June 8, 1994 is not possible.  

Moreover, the record does not show that the veteran's 
lumbosacral strain satisfied the criteria for a 40 percent 
evaluation at any time prior to his May 2000 VA examination.  
Although the testimony the veteran presented at his hearings 
is credible, laypersons are not competent to provide an 
opinion requiring medical knowledge, such as an opinion as to 
medical severity.  Espiritu, 2 Vet. App. at 492 (1992).  

The veteran's testimony is not supported by the medical 
evidence dated prior to May 9, 2000.  The VA examination 
reports dated in 1994 and 1996 do not show that he had severe 
limitation of lumbar motion, or listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The veteran's VA 
treatment records dated during the appeal period are also 
negative for such symptoms.

In light of the foregoing, an effective date prior to May 9, 
2000, is not warranted for the 40 percent evaluation for 
lumbosacral strain.


ORDER

New and materiel evidence having been submitted, the appeal 
to reopen the veteran's claim for service connection for 
hearing loss is granted.

Entitlement to an effective date earlier than May 9, 2000, 
for a 40 percent evaluation for lumbosacral strain, is 
denied.


REMAND

The Board's December 1997 remand requested that the RO 
readjudicate the veteran's claim for service connection for 
rhinitis.  A review of the claims file indicates that such 
adjudication has not taken place; this deficiency must be 
corrected.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, an additional remand of this issue under the 
Court's decision in Stegall is required.

Having determined that the veteran's claim of entitlement to 
service connection for hearing loss is reopened, the Board 
notes that the veteran has not been provided a recent VA 
audiologic examination.  Such an examination is necessary for 
a proper adjudication of the veteran's claim for service 
connection for this disability.  

The Board points out that the additional development 
identified in this remand is also required by the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. Upon completion of (1), but not 
contingent upon whether any additional 
records are obtained, the RO should 
arrange for a VA audiologic examination 
to determine the nature and severity of 
any hearing loss disability.  It is 
imperative that the examiner has the 
claims folder available for review in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  

After an examination and review of the 
record, the medical provider should 
provide an opinion as to whether hearing 
loss is present, and if so, what is the 
degree of medical probability that it is 
related to service, including combat 
noise exposure.  

If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
rhinitis.  The RO should also 
readjudicate the veteran's claim for 
service connection for hearing loss.  
Appropriate consideration would be 
accorded under 38 U.S.C.A. § 1154(b). 

If the claims remain denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

 


